Case: 13-15328      Date Filed: 06/09/2014   Page: 1 of 10


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15328
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 2:12-cv-00838-AKK

DAVID WAYTON,


                                                                            Plaintiff,


JAMIE COX,
personal representative of the
Estate of David Wayton,


                                                                 Plaintiff-Appellant,


                                       versus


UNITED MINE WORKERS OF AMERICA
HEALTH AND RETIREMENT FUNDS,


                                                                          Defendant,
               Case: 13-15328       Date Filed: 06/09/2014      Page: 2 of 10


UNITED MINE WORKERS OF AMERICA
1974 PENSION TRUST,


                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                       (June 9, 2014)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

       Jamie Cox, personal representative for the estate of David Wayton, 1 appeals

the district court’s grant of summary judgment to United Mine Workers of

America 1974 Pension Trust (UMWA) in Wayton’s action for wrongful denial of

long-term disability benefits, brought under the Employee Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq. Wayton also challenges

the court’s refusal to grant his motion for a continuance to allow him additional

time to conduct discovery. For the reasons that follow, we affirm.

                                              I.

       Wayton, a former mine worker, suffered an on-the-job injury on April 10,

1997, that resulted in hip and back issues. Following two surgeries, Wayton


1
 Cox replaced Wayton in the instant action after Wayton’s death in 2012. For the sake of
consistency and clarity, we continue to refer to the Appellant as Wayton.
                                              2
              Case: 13-15328     Date Filed: 06/09/2014   Page: 3 of 10


returned to work in January 1998. Shortly thereafter, however, he was unable to

work because of recurrent back pain, and his last day of work was April 22, 1998.

After reporting that his pain was “exquisitely worse in a very severe way,” Wayton

opted to undergo a repeat laminectomy/discectomy to address his back issues.

      Before he could undergo a third back surgery, Wayton visited the hospital on

July 20, 2008, complaining of a loss of peripheral vision in his right eye and

headaches. He also reported that he had been experiencing slurred speech with

numbness in his tongue starting about two to three weeks prior to his hospital visit.

He was later diagnosed with a “cerebrovascular accident,” more commonly known

as a stroke. Thus, he was unable to undergo his scheduled back surgery. In

December 1998, Wayton presented at the hospital complaining of symptoms

consistent with a second stroke. He was later diagnosed with cerebral lesions that

likely represented multiples strokes.

      In February 1999, Wayton applied for disability benefits with the Social

Security Administration (SSA), indicating a disability onset date of April 22, 1998.

The SSA approved his disability claim, finding that Wayton “became disabled

under [the SSA] rules on July 1, 1998,” and listed Wayton’s primary diagnosis as

organic mental disorders with a secondary diagnosis of “[l]ate effects of

cerebrovascular disease.” Additionally, the SSA determined that Wayton met

Listing 12.02, i.e., for organic mental disorders.


                                           3
              Case: 13-15328     Date Filed: 06/09/2014    Page: 4 of 10


      Wayton then applied for disability benefits through UMWA. Under the

terms of the Pension Trust, disability benefits are available to:

      Any Participant who (a) has less than 10 years of signatory service
      prior to retirement and (b) becomes totally disabled as a result of a
      mine accident . . . . A Participant shall be considered to be totally
      disabled only if by reason of such accident such Participant is
      subsequently determined to be eligible for Social Security Disability
      Insurance [SSDI] Benefits . . . .

The Pension Trust’s processing manual provides that a combination of injuries can

result in a disability. Specifically, section 612.232 explains that a mining-related

injury that is “aggravated or compounded” by a later condition, unrelated to the

mine accident, can render a claimant “totally disabled as the result of a mine

accident,” so long as:

      1. The condition which resulted from a mine accident contributed
         substantially to the total disability;

      2. The condition which was not the result of a mine accident was a
         foreseeable or normal consequence of the condition which was the
         result of a mine accident; and

      3. The existence of the condition which resulted from a mine accident
         substantially increased the probability that the condition which did
         not result from a mine accident would occur.

As such, the Pension Trust requires a causal link between a mining accident and

the disabling condition. To determine whether this link exists, the Pension

Trustees consider, among other things, the applicant’s “SSDI determinations and




                                           4
              Case: 13-15328    Date Filed: 06/09/2014    Page: 5 of 10


the correlation between the effective date of the SSDI award and the most recent

mine accident.”

      UMWA denied Wayton’s claim, determining that he had failed to establish

his eligibility for pension benefits because his SSDI award was based on his

repeated strokes and was not related to his mining accident. Wayton appealed the

denial, but the UMWA Trustees reiterated that Wayton was “not disabled due to

the mining accident.”

      Wayton then filed suit in district court. As relevant to the instant appeal, he

filed a motion to compel requesting: “(1) governing documents, including

procedure manuals, which were available to the Trustees when Wayton’s benefit

determination was made; and (2) miners’ redacted pensioners files similarly

situated to Wayton who were awarded disability benefits.” The district court

denied Wayton’s motion because the court’s review was limited to facts in the

administrative record, and the request was overly broad and unduly burdensome.

      UMWA moved for summary judgment. In response, Wayton filed a

Fed.R.Civ.P. 56(f) motion to continue or deny UMWA’s summary judgment

motion to allow him additional time to complete discovery. The district court, in

turn, granted UMWA summary judgment on the basis that Wayton failed to

establish that a mining accident caused his disability. Additionally, the court




                                          5
              Case: 13-15328    Date Filed: 06/09/2014    Page: 6 of 10


denied Wayton’s Rule 56(f) motion for the same reasons it denied his earlier

motion to compel. The instant appeal followed.

                                         II.

      We review a district court’s grant of summary judgment de novo, applying

the same standards that bound the district court. Callahan v. Point Clear Holdings,

Inc., 579 F.3d 1207, 1212 (11th Cir. 2009). A district court’s refusal to grant a

continuance of a summary judgment motion in order to conduct discovery is

reviewed for an abuse of discretion. Burks v. Am. Cast Iron Pipe Co., 212 F.3d
1333, 1336 (11th Cir. 2000).

      ERISA itself does not provide a standard for courts to review the benefits

determinations of plan administrators or fiduciaries. Firestone Tire & Rubber Co.

v. Bruch, 489 U.S. 101, 109 (1989). With Firestone and Metropolitan Life

Insurance Company v. Glenn, 554 U.S. 105 (2008), as guides, however, this

Circuit has formulated a multi-step framework for courts reviewing an ERISA plan

administrator’s benefits decisions:

      (1) Apply the de novo standard to determine whether the claim
          administrator’s benefits-denial decision is “wrong” (i.e., the court
          disagrees with the administrator’s decision); if it is not, then end
          the inquiry and affirm the decision.

      (2) If the administrator’s decision in fact is “de novo wrong,” then
          determine whether he was vested with discretion in reviewing
          claims; if not, end judicial inquiry and reverse the decision.



                                          6
             Case: 13-15328      Date Filed: 06/09/2014    Page: 7 of 10


      (3) If the administrator’s decision is “de novo wrong” and he was
          vested with discretion in reviewing claims, then determine whether
          “reasonable” grounds supported it (hence, review his decision
          under the more deferential arbitrary and capricious standard).

      (4) If no reasonable grounds exist, then end the inquiry and reverse the
          administrator’s decision; if reasonable grounds do exist, then
          determine if he operated under a conflict of interest.

      (5) If there is no conflict, then end the inquiry and affirm the decision.

      (6) If there is a conflict, the conflict should merely be a factor for the
          court to take into account when determining whether an
          administrator’s decision was arbitrary and capricious.

Blankenship v. Metro. Life Ins. Co., 644 F.3d 1350, 1355 (11th Cir. 2011). Under

this multi-step framework, the claimant bears the burden of proving that he is

disabled and that the administrator’s decision was wrong. Id.

                                          III.

      After review, we conclude that UMWA’s decision was de novo correct, and

thus survives scrutiny under either a de novo or arbitrary or capricious standard. In

this case, there is no dispute that Wayton suffered a mining accident and that he

was totally disabled. Under the terms of the Pension Trust, however, Wayton had

to show that his mining accident was the cause of his disability, or combined with

a later condition to cause his disability. Wayton failed to meet his burden.

Although Wayton applied for SSDI benefits based on his back pain and strokes,

the SSA awarded him benefits starting on July 1, 1998, following the onset of

symptoms related solely to his cerebrovascular condition. This was approximately
                                           7
              Case: 13-15328     Date Filed: 06/09/2014    Page: 8 of 10


fifteen months after his mining accident in April 1997. Wayton places great

emphasis on the fact that the SSA set his disability onset date as July 1, 1998,

which preceded his first hospital visit related to his strokes on July 20, 1998.

Wayton, however, fails to acknowledge that by his own admission he started

exhibiting stroke-like symptoms weeks before he went to the hospital. Therefore,

the SSA’s disability onset date correlates with the onset of his stroke symptoms.

See SSR 83-20 (noting that relevant factors in determining the disability onset date

include a claimant’s allegations, work history, and medical and other evidence

related to the severity of the impairment). Moreover, Wayton failed to present any

evidence to suggest that his back injury contributed to his stroke symptoms or

factored into the SSA’s disability determination.

      Wayton relies on a November 1, 2000, letter from his treating physician, Dr.

Gaylon Rogers, to show that his back condition was substantially responsible for

his disability. Dr. Rogers, however, never rendered such an opinion. Rather, Dr.

Rogers broadly explained that:

      [Wayton’s] real issue is about a restriction on obtaining apparently his
      employer’s permanent disability plan and reimbursement due to his
      injury. . . . I have explained to him that it seems to me that this is a
      problem outside of my expertise; however, I certainly, with this note,
      could validate the fact that he had a significant lumbar spine problem
      which in all likelihood would have prevented him from returning to
      work and heavy labor underground regardless of the presence or
      absence of cardiovascular difficulties.



                                           8
              Case: 13-15328     Date Filed: 06/09/2014    Page: 9 of 10


      As highlighted by the district court, however, this letter is inconsistent with

Dr. Rogers’s earlier treatment notes explaining that Wayton intended to undergo

additional back surgeries in order to return to work prior to the onset of his strokes.

For example, in February 1999, Dr. Gaylon stated that a “proposed spinal

stabilization might or might not let [Wayton] return to work in the mines, but as a

practical matter, he is not able to pursue that at this point for non work-related

medical reasons.” Dr. Gaylon also opined that Wayton was at “[maximum medical

improvement] status at least for the time being with a 10-20% permanent

impairment based on the back problem.” As such, Dr. Gaylon seemed to view

Wayton’s back condition as temporary and anticipated that additional surgeries

might have led to further improvement, absent the independent onset of Wayton’s

cerebrovascular condition in July 1998.

      Based on the administrative record available to UMWA when it made its

decision, see Blankenship, 644 F.3d at 1354 (review of benefits denial is limited to

consideration of the material available to the administrator at the time it made its

decision), we cannot conclude that UMWA’s decision was de novo wrong, thus

ending our inquiry under our multi-step framework. Accordingly, the district court

properly granted UMWA’s motion for summary judgment.

      Finally, we note that the district court did not abuse its discretion in denying

Wayton’s motion for additional time to conduct discovery under Rule 56(f).


                                           9
             Case: 13-15328     Date Filed: 06/09/2014   Page: 10 of 10


Although Wayton alleges that he needed access to the Pension Trust’s “interpretive

Q&As” and the redacted files of similarly situated pensioners, he fails to indicate

how this information would have aided him in establishing the necessary causal

connection between his work-related injuries and his disability. See Barfield v.

Brierton, 883 F.2d 923, 931 (11th Cir. 1989) (“The nonmovant may not simply

rely on vague assertions that additional discovery will produce needed, but

unspecified, facts, but must show the court how the stay will operate to permit him

to rebut, through discovery, the movant’s contentions.”).

      AFFIRMED.




                                         10